

	

		II 

		109th CONGRESS

		1st Session

		S. 567

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Lugar introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide immunity for nonprofit athletic

		  organizations in lawsuits arising from claims of ordinary negligence relating

		  to the passage, adoption, or failure to adopt rules of play for athletic

		  competitions and practices.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Nonprofit Athletic Organization

			 Protection Act of 2005.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				Amateur Sports and

			 education-based athletics are an important part of our culture. Sports provide

			 a tremendous opportunity for the youth of America to learn the skills of

			 leadership, teamwork, and discipline. Studies have shown that participation in

			 these activities is directly connected to academic achievement and overall

			 social development.

			

				(2)

				Amateur athletics are

			 integral to the good health and overall well-being of American society.

			 Nonprofit organizations put forward their best efforts to enact rules that are

			 in the best interests of young people. Injuries will occur as a result of the

			 inherent risks involved in sports. These risks, however, should not work to the

			 detriment of the greater good served by amateur athletics.

			

				(3)

				Young people who participate

			 in school sports and other amateur competition have lower levels of

			 obesity.

			

				(4)

				Young people who participate

			 in sports tend to be fitter adults, and suffer fewer health problems as they

			 age.

			

				(5)

				Playing rules in amateur

			 sports are necessary to provide the opportunity for young people to participate

			 in age- and skill level-appropriate competition.

			

				(6)

				Sport involves intense

			 physical activity. It also involves a certain element of danger. Rule making is

			 anticipatory, and hence a difficult balancing act. Rules committee members face

			 a constant struggle to balance the tradeoffs of limiting risk and preserving

			 the key elements and sound traditions of the sport. Rules makers must draw

			 unambiguous lines; they do not have the luxury of self-protective vagueness.

			 Given the large number of participants and the risks inherent in sport,

			 injuries cannot be avoided. By deciding to partake in competition, athletes

			 assume such risks. Allowing lawsuits based merely on the good faith development

			 of the rules is wrong and unfair.

			

				(7)

				Rules makers have been the

			 target of an increasing number of lawsuits claiming negligence due to the

			 adoption, or failure to adopt, particular rules for amateur sports.

			

				(8)

				Repeatedly defending claims

			 will have a detrimental impact on the ability of rules makers to continue to

			 provide these services, and will discourage the best and brightest coaches,

			 officials, and administrators from serving on rules committees. Additionally,

			 some children may lose the opportunity to participate in organized sports if

			 higher insurance premiums compel amateur athletic organizations to raise

			 fees.

			

			3.

			Definitions

			In this Act:

			

				(1)

				Economic loss

				The term economic

			 loss means any pecuniary loss resulting from harm (including the loss of

			 earnings or other benefits related to employment, medical expense loss,

			 replacement services loss, loss due to death, burial costs, and loss of

			 business or employment opportunities) to the extent recovery for such loss is

			 allowed under applicable State law.

			

				(2)

				Harm

				The term harm

			 includes physical, nonphysical, economic, and noneconomic losses.

			

				(3)

				Noneconomic loss

				The term noneconomic

			 loss means any loss resulting from physical and emotional pain,

			 suffering, inconvenience, physical impairment, mental anguish, disfigurement,

			 loss of enjoyment of life, loss of society and companionship, loss of

			 consortium (other than loss of domestic service), hedonic damages, injury to

			 reputation, and all other nonpecuniary losses of any kind or nature.

			

				(4)

				Nonprofit organization

				The term nonprofit

			 organization means—

				

					(A)

					any organization which is

			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt

			 from tax under section 501(a) of such Code; or

				

					(B)

					any not-for-profit

			 organization which is organized and conducted for public benefit and operated

			 primarily for charitable, civic, educational, religious, welfare, or health

			 purposes.

				

				(5)

				Nonprofit athletic organization

				The term nonprofit

			 athletic organization means a nonprofit organization that has as one of

			 its primary functions the adoption of rules for sanctioned or approved athletic

			 competitions and practices. The term includes the employees, agents, and

			 volunteers of such organization, provided such individuals are acting within

			 the scope of their duties with the nonprofit athletic organization.

			

				(6)

				State

				The term State

			 includes the District of Columbia, and any commonwealth, territory, or

			 possession of the United States.

			

			4.

			Limitation on liability for nonprofit athletic

			 organizations

			

				(a)

				Liability protection for nonprofit athletic

			 organizations

				Except as provided in

			 subsections (b) and (c), a nonprofit athletic organization shall not be liable

			 for harm caused by an act or omission of the nonprofit athletic organization in

			 the adoption of rules of play for sanctioned or approved athletic competitions

			 or practices if—

				

					(1)

					the nonprofit athletic

			 organization was acting within the scope of the organization’s duties at the

			 time of the adoption of the rules at issue;

				

					(2)

					the nonprofit athletic

			 organization was, if required, properly licensed, certified, or authorized by

			 the appropriate authorities for the competition or practice in the State in

			 which the harm occurred or where the competition or practice was undertaken;

			 and

				

					(3)

					the harm was not caused by

			 willful or criminal misconduct, gross negligence, or reckless misconduct on the

			 part of the nonprofit athletic organization.

				

				(b)

				Responsibility of employees, agents, and volunteers to

			 nonprofit athletic organizations

				Nothing in this section shall

			 be construed to affect any civil action brought by any nonprofit athletic

			 organization against any employee, agent, or volunteer of such

			 organization.

			

				(c)

				Exceptions to nonprofit athletic organization liability

			 protection

				If the laws of a State limit

			 nonprofit athletic organization liability subject to one or more of the

			 following conditions, such conditions shall not be construed as inconsistent

			 with this section:

				

					(1)

					A State law that requires a

			 nonprofit athletic organization to adhere to risk management procedures,

			 including mandatory training of its employees, agents, or volunteers.

				

					(2)

					A State law that makes the

			 nonprofit athletic organization liable for the acts or omissions of its

			 employees, agents, and volunteers to the same extent as an employer is liable

			 for the acts or omissions of its employees.

				

					(3)

					A State law that makes a

			 limitation of liability inapplicable if the civil action was brought by an

			 officer of a State or local government pursuant to State or local law.

				

				(d)

				Nonapplicability to certain claims

				The limitation on liability

			 provided by subsection (a) does not apply to an action or claim arising out of

			 a Federal, State, or local antitrust, labor, environmental, defamation,

			 tortious interference of contract law, or civil rights law, or any other

			 Federal, State, or local law providing protection from discrimination.

			

			5.

			Preemption

			This Act preempts the laws of

			 any State to the extent that such laws are inconsistent with this Act, except

			 that this Act shall not preempt any State law that provides additional

			 protection from liability relating to the rule-making activities of nonprofit

			 athletic organizations.

		

			6.

			Effective date

			

				(a)

				In general

				This Act shall take effect on

			 the date of enactment of this Act.

			

				(b)

				Application

				This Act applies to any claim

			 for harm caused by an act or omission of a nonprofit athletic organization that

			 is filed on or after the effective date of this Act but only if the harm that

			 is the subject of the claim or the conduct that caused the harm occurred on or

			 after such effective date.

			

